DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 06/16/2022 is acknowledged.  Claims 1 and 2 have been amended.  Claims 6 and 7 have been added.  Claims 1-2 and 4-7 are currently pending and have been treated on the merits.

Response to Arguments
	A Declaration submitted under 37 C.F.R. 1.132, by Yueqian Zhen, provides data that the spray drying process of the B. thuringiensis results in particles having an average diameter of less than 25 microns, and greater than 90% having a diameter of less than 50 microns.  
	Applicant argues that the average size of Bacillus Cry toxin is around 2 microns, citing Loutfi, and that the process of spray drying the combination of two different subspecies results in producing a product containing the toxin of each subspecies in the resulting particles, and that this results in an improved product as a larvae is unlikely to ingest both toxins in an effective ratio.  This argument has been fully considered but is not persuasive.  While the combination of products prior to spray drying will result in a more uniform product, this is not an unexpected result.  While applicant argues that without mixing the products prior to spray drying it is unlikely a larva will ingest both toxins and ingests them in an effective ratio, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346
F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), see (MPEP 716.01 (a)). This statement has been
found unpersuasive based on the absence of support for such a statement in the art and in the application.  No evidence has been presented that indicates that the larva do not ingest adequate amounts of each of the toxins to be effective. Further, Morris teaches that the combination of solids is synergistic, thus the art suggests that larvae are able to ingest both toxins and in an effective synergistic amount.  No evidence has been submitted that mixture of the products prior to spray drying creates a composition which has improved characteristics over the mixture prior to spray drying or a composition formed by mixing the spray dried products separately which might suggest a criticality to the process. 
Applicant's suggestion of unexpected results is not persuasive because Applicant has not met the requisite burden for establishing unexpected results. Applicant bears the burden of producing objective evidence establishing that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Such evidence must be factually supported by an appropriate affidavit or declaration to be of probative value (MPEP 716.01 (a)). Moreover, any unexpected results must be commensurate in scope with the claims the evidence is offered to support (MPEP 716.02(d)).  Applicant's response does not include any objective evidence supported by an appropriate affidavit or declaration and consists of unsupported arguments of counsel. The response therefore does not provide a proper basis for establishing that the differences in results asserted by Applicant are in fact unexpected and unobvious and of both statistical and practical significance, as is required to overcome a prima facie case of obviousness.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (“Toxicity of Bacillus thuringiensis subsp. aizawi for Mamestra configurata (Lepidoptera: Noctuidae)” Journal of Economic Entomology, 1996, Vol 89, Issue 2, 359-365/previously cited) in view of Wakisaka (USP 4713241/previously cited). 
Regarding claim 1 and the limitation “A method of producing a technical grade active ingredient comprising fermentation solids, spores and insecticidal toxins derived from a Bacillus thuringiensis subsp. kurstaki strain and a Bacillus thuringiensis subsp. aizawai strain having a weight ratio of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal toxins to Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins is about 60:40 comprising the steps of:  a. fermenting the Bacillus thuringiensis subsp. kurstaki strain to produce a Bacillus thuringiensis subsp. kurstaki strain fermentation slurry;  b. fermenting the Bacillus thuringiensis subsp. aizawai strain to produce a Bacillus thuringiensis subsp. aizawai strain fermentation slurry;  c. combining the Bacillus thuringiensis subsp. kurstaki strain fermentation slurry and the Bacillus thuringiensis subsp. aizawai strain fermentation slurry to produce a combined fermentation slurry”; Morris teaches method of fermenting strains of Kurstaki and aizawai separately and the combination of fermentations solids of strains of Kurstaki and aizawai together to form synergistic compositions, “Fifty-one strains of Bacillus thuringiensis subsp. aizawai were screened for toxicity against the bertha army worm, Mamestra conjigurata Walker. The strain, NRRLHD133 was selected for studies on synergism with other subspecies of B. thuringiensis. HD133 was highly toxic to M. conjigurata compared with the international standard (110-1-S-1980) and was synergistic with B. thuringiensis subsp. kurstaki (R0262),( Abstract)” and See also Materials and Methods, Table 1 2, and 3).  Morris further teaches that higher synergy is obtained in the product of the method by using a mixture of solids isolated from individual cultures of the bacteria, “Concentration-Mortality Responses to Mixed Strains. LC25s were calculated from dosage-mortality regressions of B. thuringiensis subsp. Aizawai (HDl33), B. thuringiensis subsp. kurstaki (HD262) and B. thuringiensis subsp. kenyae (HD551) using 5 replicates of 120 larvae each per treatment (n = 600). The estimated LC25s were bioassayed alone and in combinations, namely, HDl33 + HD262, HDl33 + HD551 and HDl33 + HD262 + HD551. The objective was to investigate possible synergism between the strains since these strains are composed of different combinations of crystal protein types (Page 360).” and “In our tests, the observed responses of M. configllrata 3rd instars to mixtures of B. thuringiensis sub spp. Aizawai (HD133), kurstaki (HD262), and kenyae (HD551), each of different serological and crystal types, were greater than the expected combined effects (Table 3), indicating that different toxic protein types of the pathogen are synergistic. (Page 362)” and Table 3.  Morris further teaches “Strains HD133 and HD262 were weakly synergistic when grown together in B4 medium (Dulmage 1981) and then fed to 3rd-instar M. configurata (Table 4).(Page 363)”.  
Regarding claims 1, 2, 6 and 7 and the limitations “fermentation solids, spores and insecticidal toxins is from about 20:80 to about 80:20”, “the weight ratio is 30:70 to about 70:30”, and “the weight ratio is about 60:40”, and “the weight ratio is 60:40”, Morris teaches the combination of these spore slurries at a ratio of 222:184 or about 55:45 Kurstaki:Aizawai  (Table 3, determined from LC25, Observed Mortality, and Expected Mortality Calculations, Materials and methods).  One of ordinary skill in the art would find it obvious to use a similar ratio in the commercial formulation as this ratio is shown to have excellent activity by Morris.  The instantly claimed range is thus rendered obvious by Morris teaching a ratio within the range.  
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
One of ordinary skill in the art at the time of the invention would thus have found it obvious to arrive at a ratios of 20:80 to about 80:20, about 30:70 to about 70:30, about 60:40, and 60:40 based on the teaching of Morris. 
Regarding claim 1 and the limitation “d. spray-drying the combined fermentation slurry to produce the technical grade active ingredient.”  Morris does not teach a method of spray drying the composition.  This however would have been obvious as spray drying insecticidal bacterial compositions of Bacillus thuringiensis by Wakisaka. 
In the same field of endeavor as insecticidal bacterial composition of Bacillus thuringiensis, Wakisaka teaches that it is popular in the field to spray dry products so they can form powders with no lack of activity (Col 4 Ln 66-Col 5 Ln 25).  Wakisaka further teaches methods of spray drying the specific strain and materials taught by Wakisaka (Examples 3-6, Claims 2-3).
One of ordinary skill in the art would thus find it obvious that the mixture of insecticidal fermentation products of Morris could be spray dried after being combined, as this is taught to be a popular method in the field as taught by Wakisaka.   One of ordinary skill in the art would be motivated to do so to create a product that was lighter or could be formulated as a powder.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Wakisaka teaches such a process is common in the field and further successfully uses such methods in formulating powders.  
Regarding claims 4-5 and the limitations “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 35 to about 50 % weight by weight of Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins”, and “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 50 to about 65 % weight by weight of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal toxins”, Morris teaches the combination of these spore slurries at a ratio of 222:184 or about 55:45 Kurstaki:Aizawai  (Table 3, determined from LC25, Observed Mortality, and Expected Mortality Calculations, Materials and methods).  One of ordinary skill in the art would find it obvious to use a similar ratio in the commercial formulation as this ratio is shown to have excellent activity by Morris.  The instantly claimed range is thus rendered obvious by Morris teaching a ratio within the range.  
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The teaching of Morris thus render obvious the claimed ranges and ratios as Morris teaches a formulation within or at the ranges and ratios claimed.  Morris further renders obvious workable formulations from this starting point.  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657       

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657